Citation Nr: 1329544	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a lumbar 
spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2011, the Veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The new and material evidence 
issue on appeal was adequately explained to her and the 
submission of evidence which she may have overlooked and 
which would be advantageous to her position was suggested.  
See 38 C.F.R. § 3.103(c) (2012).  The Veteran waived agency 
of original jurisdiction (AOJ) review of additional evidence 
provided in support of her claim subsequent to a July 2011 
supplemental statement of the case.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  A May 2007 rating decision continued a January 2007 
rating decision which denied entitlement to service 
connection for a lumbar spine disorder; the Veteran was 
properly notified of the decision but did not appeal.

2.  Evidence added to the record since the May 2007 rating 
decision does raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence-evidence that 
is both new and material.  

The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing notice of the duties to notify and 
assist claimants in substantiating a claim it is necessary, 
in most cases, for VA to inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was provided notice as to these matters by correspondence 
dated in December 2008.  

New and Material Evidence Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
With chronic disease under 38 C.F.R. § 3.309(a) shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  If there is no showing of a resulting 
chronic condition under 38 C.F.R. § 3.309(a) during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that evidence that is merely cumulative 
of other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets 
the definition of new and material evidence, the Board 
should take cognizance of whether that evidence could, if 
the claim were reopened, reasonably result in substantiation 
of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a May 2007 rating decision continued a January 
2007 rating decision which denied entitlement to service 
connection for a lumbar spine disorder.  It was noted, in 
essence, that the evidence did not demonstrate the Veteran's 
herniated disc at L4-5 was related to her complaints of low 
back pain in service or to her service-connected urinary 
tract infection.  The Veteran was notified of the decision, 
but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since May 2007 includes the 
Veteran's statements and testimony in support of her claim, 
lay statements from her father and her pastor dated in 
November 2011 and December 2011, Social Security 
Administration records, private treatment records, and VA 
treatment reports.  The provided VA treatment records 
include reports not previously of record noting complaints 
of low back pain in an undated report and in reports dated 
in May 1987.  In statements and testimony in support of her 
claim the Veteran asserted that she had been physically 
abused by her former spouse during active service and that 
her symptoms of low back pain had occurred at the same time 
as her symptoms which resulted in service connection for 
urinary tract infection.  In a December 2011 statement the 
Veteran's father recalled that she had complained of back 
problems while serving overseas. 

Based upon the evidence of record, the Board finds that the 
evidence received since the May 2007 rating decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.  The evidence includes VA treatment reports not of 
record at the time of the May 2007 decision and additional 
information concerning the Veteran's complaints of back pain 
during and after service that could substantiate her claim.  
Therefore, the claim must be reopened. 




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a lumbar spine 
disorder; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
VA's duty to assist requires reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal 
department or agency, reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).  

A review of the available record shows that during active 
service the Veteran complained of low back pain.  An August 
1979 report noted a history of low back strain and a 
September 1979 physical therapy clinic report noted a four 
month history of low back pain with a diagnosis of muscle 
strain.  Subsequent reports dated in 1980 and 1981 noted low 
back pain secondary to pregnancy.  VA treatment reports 
dated in May 1987 noted she complained of low back pain 
which she believed was mostly job related.  VA and private 
medical reports also show the Veteran sustained a job-
related injury in May 2006 with subsequent complaints of low 
back pain.  In a December 2011 statement her father recalled 
that she had complained of back problems while serving 
overseas.

The Board notes that in VA Forms 21-4142 dated in November 
2011 the Veteran requested VA assistance in obtaining the 
records of her private medical treatment at Methodist 
Southern Hospital from January 1982 to January 2000 and her 
VA referred treatment at the Women's and Children's Hospital 
in Memphis, Tennessee, from January 1982 to January 2006.  
There is no evidence of any specific VA  efforts to obtain 
theses records.  In light of the evidence of record, the 
Board finds further development is required for an adequate 
determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who provided 
any treatment pertinent to the issue on 
appeal.  She should be specifically 
requested to provide additional 
information concerning her private 
medical treatment at Methodist Southern 
Hospital from January 1982 to January 
2000 and her treatment at the Women's 
and Children's Hospital in Memphis, 
Tennessee, from January 1982 to January 
2006.  After the Veteran has signed the 
appropriate releases, any indicated 
records should be obtained and 
associated with the claims folder.  

Appropriate efforts must be taken to 
obtain pertinent VA treatment records, 
unless further efforts would be futile.  
All efforts to procure records should 
be documented in the file.  If any 
records identified by the Veteran 
cannot be obtained she should be 
provided a notice to (a) identify the 
specific records VA is unable to 
obtain; (b) briefly explain the efforts 
made to obtain those records; (c) 
describe any further action to be taken 
by VA with respect to the claims; and 
(d) explain that she is ultimately 
responsible for providing the evidence.

2.  Following completion of the above, 
schedule the Veteran for an appropriate 
VA examination for an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that a present lumbar spine disorder 
was:  a) incurred as a result of 
service or b) proximately due to, the 
result of or aggravated (permanently 
increased in severity beyond the 
natural progress of the disorder) by 
the service-connected chronic urinary 
tract infection.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be readjudicated with consideration of 
all evidence of record.  If the benefit 
sought remains denied, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


